Citation Nr: 0328532	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-03 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of this appeal a hearing was held in 
October 2000 before a Veterans Law Judge who is no longer at 
the Board.  

In an August 15, 2003, letter, the Board informed the veteran 
that the Judge who held the hearing was no longer at the 
Board. The letter indicated that if the Board did not hear 
from the veteran within 30 days as to whether he desired 
another hearing, it would continue on with the appeal. To 
date, the veteran has not responded to the Board's letter.  
As such, the Board will now decide the appeal.  


FINDING OF FACT

The veteran does not currently have asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July and December 1998 
rating determinations, the February 1999 SOC, and the 
September 1999 and December 2002 SSOCs, informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in a July 2002 letter, 
the RO informed the veteran of what evidence or information 
was still needed, what the veteran could do to support this 
claim, where and when to send information and evidence, what 
VA had done to obtain the evidence, and where to contact VA 
if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  The veteran was also afforded VA examinations 
during the course of the appeal.  Moreover, the veteran 
appeared at two personal hearings.  Furthermore, this matter 
was remanded by the Board in February 2001 for further 
development with the requested development be completed 
insofar as possible.  VA has met all VCAA duties.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A review of the veteran's service medical records reveals 
that they are devoid of any complaints or findings of chest 
or lung problems.  

In October 1997, the veteran requested service connection for 
asbestosis.  He indicated that exposure to asbestos occurred 
while he was in the Navy.  In support of his claim, he 
submitted a September 1997 letter from A. S., D.O.  In his 
letter Dr. S. indicated that a single chest x-ray had been 
reviewed for evidence of asbestosis.  He noted that the film 
showed bilateral pleural thickening.  He indicated that 
pleural thickening of this type was seen following asbestos 
exposure and was consistent with the diagnosis of pleural 
asbestosis.  

In January 1998, the NPRC indicated that it had no way of 
determining to what extent the veteran was exposed to 
asbestosis during his Naval service.  They noted that the 
general specifications for ships during this period required 
that heated surfaces be covered with an insulating material 
and that it was highly probable that asbestos products were 
used to achieve this end.  NPRC also observed that the 
veteran's occupation was seaman.  It stated that the 
probability of exposure to asbestos was minimal but that a 
positive statement that the veteran was or was not exposed 
could not be made.  

In an asbestosis questionnaire form, received in March 1998, 
the veteran indicated that he was exposed to old paint and 
insulation at the Great Lakes Naval Base.  He also reported 
exposure working around the boiler and air ducts aboard ship.  

At the time of his March 1999 hearing, the veteran testified 
that he had had no exposure to asbestos prior to service.  
The veteran stated that he was attached to the USS Shakori 
for 16 months.  He noted that at the time of his arrival on 
the ship, he was told that it had just come out of dry dock 
and that many repairs still had not been performed.  He 
stated that there were holes in the ceiling.  

In a March 1999 letter, the veteran indicated that he had 
received a settlement proposal from Babcox and Wilcox, Inc., 
for asbestos exposure because they had installed boilers on 
ships that he had been aboard.  He also noted that he had 
worked in the engine room aboard the USS Shakori.  

The veteran stated that between 1973 and 1997 he had not been 
exposed to asbestos.  He further testified that he had been 
told by Dr. T. that he might have asbestos.  

At the time of the hearing, the veteran also submitted a 
January 1979 letter from the Department of the Navy to the 
Director of the U.S. General Accounting Office.  In the 
letter it was indicated that all ships presently inservice 
contained some quantity of asbestos.

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that that a chest x-ray taken in October 
1997 revealed that the lung fields were bilaterally well 
expanded and free of any pleural effusions or definitive 
pulmonary infiltrates.  There was no evidence of 
calcifications of the hemidiaphragm or significant pleural 
wall thickening.  There were some scattered calcified 
granulomas noted bilaterally.  

An August 1998 chest x-ray revealed no pleural effusions or 
pulmonary infiltrates.  Some minimal apical pleural 
thickening was seen, greater on the right than left.  There 
were no diaphragmatic-type calcifications which were 
generally considered pathognomonic for asbestosis.  It was 
the examiner's impression that the veteran had slight apical 
pleural thickening, right greater than left.  

In June 1999, the veteran was afforded a VA examination.  He 
stated that he had been to an asbestos legal clinic and to a 
private physician who indicated that he had pleural 
thickening of his chest with evidence of asbestos.  The 
veteran reported that he worked on ships that were in repair 
with asbestos.  He stated that he received no treatment while 
inservice.  He indicated that his current symptoms were 
fatigue and difficulty breathing at night.  The veteran also 
noted having frequent chest colds and congestion.  The 
examiner stated that the x-ray report of September 29, 1998, 
showed no evidence of asbestos exposure as demonstrated by 
plaques on the examination.  

The chest was clear to auscultation without rales or rhonchi.  
A diagnosis of bronchitis was rendered at that time.  The 
examiner indicated that she could not render an opinion as 
the C-file was not available for review.

In a September 1999 addendum, the examiner indicated that 
from a review of the file, the veteran had evidence of 
asbestos exposure but the latest x-ray report of September 
29, 1998, as compared to the x-ray report of October 17, 
1997, showed no evidence of asbestosis.  A diagnosis of 
history of asbestos exposure without evidence of asbestosis, 
was rendered.  

At the time of his October 2000 hearing, the veteran 
testified that a number of his inservice duties required 
direct contact with exposure.  The veteran noted that he had 
been told that he had allergies inservice.  He stated that he 
did not have any type of chronic cough while inservice.  The 
veteran reported that he was treated for double pneumonia in 
1978 or 1979.  He also testified that the individual who 
performed the June 1999 VA examination was a physician's 
assistant and not a pulmonary specialist.  

In February 2001, the Board remanded this matter for 
additional development, to include obtaining additional 
treatment records and performing a VA examination by a 
physician experienced in pulmonary medicine.  

Treatment records obtained from the Medical Center of 
Louisiana demonstrate that in November 1979, the veteran was 
diagnosed with pneumonia-silicosis.  A chest x-ray taken on 
November 16, 1979, revealed that there was an opacity in the 
right lower lobe, posteriorly.  The lung fields were 
otherwise clear.  

Private records reveal that at the time of a January 6, 2001, 
visit, the veteran was noted to have had a history of 
"asbestosis".  Diagnoses of COPD, asthma, restrictive 
pulmonary disease, and possible asbestosis were rendered.  

At the time of a January 27, 2001, visit, the veteran was 
diagnosed as having acute asthmatic bronchitis.  During a 
December 2001 visit, the veteran's asbestosis was reported as 
stable.  At the time of an August 2002 visit, the veteran was 
diagnosed with COPD/asbestosis.  

In September 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was exposed to asbestos from 1971 to 1973.  He also worked 
intermittently on the pipes.  The veteran stated that he was 
exposed to dust from the pipe wrappings.  He indicated that 
he did not work directly with asbestos.  He was an ex-smoker 
and quit in 1973.  The veteran smoked for five years, two to 
three packs per day.  He was now short of breath when walking 
upstairs.  He was diagnosed with asthma in 1993 and was 
taking Albuterol.  

The chest was clear to auscultation and percussion.  There 
was normal symmetric excursion of the diaphragms.  There were 
no adventitial sounds or rales heard.  

The examiner indicated that the C-file had been reviewed.  He 
noted that the veteran had had several x-rays.  He observed 
that there was a report from Dr. S. wherein it was noted that 
the veteran had bilateral pleural thickening of the type seen 
following asbestos exposure.  He further noted that the 
veteran had had numerous chest x-rays through VA which were 
reported as negative.  The examiner observed that the August 
1998 x-ray showed slight apical thickening, right greater 
than left, otherwise no cardiopulmonary disease and no 
disease of the pleura was noted.  He further observed that 
October 23, 1997, x-ray found the lungs to be clear.  There 
was no evidence of calcifications of the hemidiaphragm or 
significant pleural wall thickening.  He also noted the 
November 1979 x-ray report, which found an opacity in the 
right lower lobe posteriorly, consistent with pneumonia with 
the lower lobe.  

It was the examiner's assessment that the veteran had 
asbestos exposure; asthma, under treatment; status post 10 to 
12 pack per year cigarette smoke exposure; and status post 
right lower lobe pneumonia.  

The examiner stated that the veteran had no evidence of 
asbestosis at the time of the examination.  He noted that he 
was sending the veteran for chest x-rays.  Chest x-rays taken 
in conjunction with the examination revealed that the heart, 
lungs, diaphragm, pleura, mediastinum, and bony structures 
were all within normal limits.  The examiner found the chest 
x-rays to be normal.  

Analysis

Service connection is not warranted for asbestosis.  While 
the veteran has continued to maintain that he has asbestosis 
as a result of exposure to asbestos inservice while 
performing his duties at the Naval Yard and aboard the USS 
Shakori, he is not competent to offer his opinion regarding 
the proper diagnosis of any current lung disorder, including 
asbestosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The settlement offer to which the veteran makes 
reference to as proof that he has asbestosis does not contain 
any medical opinion indicating that the veteran has 
asbestosis as result of inservice exposure to asbestos.  
Likewise, the January 1979 letter from the Department of Navy 
to the U.S. General Accounting Office indicating that all 
ships presently inservice contained some quantity of asbestos 
also does not provide medical evidence that the veteran 
currently has asbestosis.

The Board finds that the probative value of the evidence 
indicating that the veteran has asbestosis is outweighed by 
the contrary evidence of record, which shows that the veteran 
does not have asbestosis.  The Board notes the September 1997 
letter from Dr. S. which indicated that a single chest x-ray 
had been reviewed for evidence of asbestosis and that the 
film showed bilateral pleural thickening of the type seen 
following asbestos exposure and was consistent with the 
diagnosis of pleural asbestosis.  It further observes the 
August 1998 chest x-ray which revealed that the veteran had 
minimal apical pleural thickening.  However, the examiner 
specifically stated that there were no diaphragmatic type 
calcifications present, which were generally considered 
parthognomic for asbestosis.  The Board also notes that the 
veteran was diagnosed as having possible asbestosis at the 
time of a January 6, 2001, visit, and that diagnoses of 
asbestosis were made at the time of December 2001 and August 
2002 visits to Dr. T.

In contrast, the Board notes that at the time of the June 
1999 VA examination, the veteran was diagnosed as having 
bronchitis.  Moreover, following a thorough review of the 
claims folder., the examiner rendered a diagnosis of history 
of asbestos exposure without evidence of asbestosis.  
Furthermore, the September 2002 VA examiner, after conducting 
a thorough review of the claims folder and comprehensive 
examination of the veteran, indicated that the veteran had no 
evidence of asbestosis at the time of the examination.  In 
addition, chest x-rays performed in conjunction with the 
September 2002 examination revealed normal findings, with the 
lungs, diaphragm, pleura, mediastinum and bony structures all 
found to be within normal limits.  

The Board is giving more probative weight to the findings of 
the September 2002 VA examiner.  His opinion was based upon a 
complete review of the file and a thorough examination of the 
veteran.  The examiner also cited specific treatment records 
and the results of various x-rays performed to support his 
opinion.  Moreover, the most recent chest x-rays revealed 
normal findings with no evidence of asbestosis.  The private 
medical opinions are of less probative value.  The 2001 and 
2002 records contain notations of asbestosis without any 
rationale for the opinion reached.  Although the opinion of 
Dr. S is supported by evidence, the doctor noted that the 
opinion was based, in part, on a single X-ray film.  Such 
opinions are far less persuasive than the numerous VA 
examinations and detailed VA opinions contained in the file.

As the preponderance of the evidence shows that the veteran 
does not currently have asbestosis, his claim for service 
connection must be denied.  There is no doubt to be resolved.


ORDER

Service connection for asbestosis is denied. 




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



